



Exhibit 10.1


FIRST AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
ARANTINE HILLS HOLDINGS LP


THIS FIRST AMENDMENT TO AGREEMENT OF LIMITED PARTNERSHIP (this "Amendment") of
Arantine Hills Holdings LP is dated as of July 27, 2018 and is entered into by
and among TNHC-ARANTINE GP LLC, a Delaware limited liability company, as general
partner (the “General Partner”), and ARANTINE HILLS EQUITY LP, a Delaware
limited partnership, and TNHC LAND COMPANY LLC, a Delaware limited liability
company, as limited partners (together, the “Limited Partners” and collectively
with the General Partner, the “Partners”).
R E C I T A L S:
A.    WHEREAS, Arantine Hills Holdings LP (the “Partnership”) was formed by the
filing of its Certificate of Limited Partnership in the Office of the Secretary
of State of the State of Delaware on July 17, 2014 and is currently governed by
that certain Agreement of Limited Partnership dated as of July 31, 2014, as
affected by that certain letter agreement dated as of June 28, 2017 from the
General Partner to Arantine Hills Equity LP regarding Funding of Excess
Shortfall (as amended and affected to date, the “Initial Partnership Agreement”
and as amended hereby and as the same may be further amended, modified,
supplemented, restated from time to time, the “Partnership Agreement”).
B.    WHEREAS, the Partners desire to amend the Initial Partnership Agreement to
correct a scrivener’s error in the signature block for Arantine Hills Equity LP
and to update the notice address for Arantine Hills Equity LP.
C.     Capitalized terms not defined herein shall have the meanings ascribed
thereto in the Initial Partnership Agreement.
NOW, THEREFORE, the Initial Partnership Agreement, as presently in effect, is
hereby amended as follows:


1.    Arantine Hills Equity LP. The signature pages to the Initial Partnership
Agreement contains a scrivener’s error in that it lists the general partner of
Arantine Hills Equity LP as “Arantine Hills Equity GP LLC, a Delaware limited
liability company”, but the correct name of the general partner of Arantine
Hills Equity LP is “AHEquity I GP LLC, a Delaware limited liability company”.
AHEquity I GP LLC is, and always has been, the general partner of Arantine Hills
Equity LP and duly authorized the execution and delivery of the Initial
Partnership Agreement, this Amendment and all actions taken by Arantine Hills
Equity LP on and prior to the date hereof. The Partners hereby acknowledge the
typographical error set forth in the Initial Partnership Agreement and ratify
and approve the Initial Partnership Agreement and any actions taken thereunder
on or prior to the date hereof as if the general partner of Arantine Hills
Equity LP had been correctly stated on the respective signature pages.


[Signature Page to Arantine Hills Holdings LP First Amendment to LPA]



--------------------------------------------------------------------------------





2.    Notices. All notices, requests and other communications to be sent to the
Arantine Hills Equity LP shall be sent to the address set forth immediately
below in this paragraph 3, as such address may be changed by Arantine Hills
Equity LP pursuant to the terms of the Initial Partnership Agreement, as amended
hereby:


c/o Tricon Capital Group
7 St. Thomas Street, Suite #8011067 Yonge Street
Toronto, Canada
M5S-2B7
Attn: Jeremy Scheetz
Attn: David Veneziano, Esq.
Fax No.: 416.925.5022


3.    Miscellaneous. This Amendment may be executed in two or more counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same instrument. This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Delaware. Except
as herein amended and modified, the Initial Partnership Agreement, including all
Exhibits and Schedules thereto, shall remain in full force and effect and this
Amendment and all attachments hereto, shall be incorporated therein and made a
part thereof.


[Signatures on Following Page]
    


[Signature Page to Arantine Hills Holdings LP First Amendment to LPA]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
day and year first above written.


GP:    TNHC-ARANTINE GP LLC,
a Delaware limited liability company




By:/s/ Tom Redwitz    
Name: Tom Redwitz    
Title: CIO    




By: /s/ David Norman    
Name: David Norman    
Title: VP, Corporate Controller    




TRICON:    ARANTINE HILLS EQUITY LP,
a Delaware limited liability partnership


By:
AHEquity I GP LLC, a Delaware limited liability company, its General Partner



By: /s/ David Veneziano     
Name: David Veneziano
Title: Vice President




TNHC:
TNHC LAND COMPANY LLC, a Delaware limited liability company





By: /s/ Tom Redwitz    
Name: Tom Redwitz    
Title: CIO    




By: /s/ David Norman    
Name: David Norman    
Title: VP, Corporate Controller    


[Signatures continue on following page.]




[Signature Page to Arantine Hills Holdings LP First Amendment to LPA]



--------------------------------------------------------------------------------






TNHC Realty joins herein to acknowledge its obligations under Section 7.17 of
the Agreement.
TNHC Realty:
TNHC REALTY & CONSTRUCTION, INC.,
a Delaware corporation






By: /s/ Tom Redwitz
Name: Tom Redwitz
Title: CIO


[Signature Page to Arantine Hills Holdings LP First Amendment to LPA]

